Plaintiff in error, hereinafter called defendant, was convicted in the county court of Kiowa county on a charge of unlawful transportation of whisky, and his punishment fixed at a fine of $50 and confinement for 30 days in the county jail.
The evidence of the state was that the officers saw the defendant and Joe Redman stop their truck near a culvert, about a quarter of a mile from the town of Snyder; that two men got out of the truck and got something from under the culvert; that they followed these men with the truck to Snyder and into a garage; that defendant Leathers got out of the truck and walked to the back of the garage and hid something under a bench; and that on search of the place they found a half pint of whisky. Later the officers went back to the culvert and found a half-gallon jar of whisky under it.
The defendants denied that they knew anything about the whisky under the culvert. The defendant admits that he was near the culvert with Joe Redman, his codefendant, and that they returned in the truck to the garage in Snyder. Defendant admits that he went to the back of the garage, but denies that he took any whisky with him.
Defendant contends that the evidence is insufficient to support the verdict of the jury. There is a sharp conflict in this evidence. This court has many times held *Page 275 
that where there is a conflict in the evidence it will not reverse the case where there is any competent evidence to support the verdict of the jury.
There being sufficient competent evidence in the record to support the verdict of the jury, the cause is affirmed.
EDWARDS, PJ., and DAVENPORT, J., concur.